UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7420


WILLIAM DOUGLAS DAWSON, JR.,

                Plaintiff - Appellant,

          v.

WARDEN   LARRY   CARTLEDGE,   in   his  individual  capacity;
ASSOCIATE   WARDEN   FLORENCE   MAUNEY,  in   her  individual
capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(4:14-cv-03259-DCN)


Submitted:   January 14, 2016             Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Douglas Dawson, Jr., Appellant Pro Se. David Cornwell
Holler, LEE ERTER WILSON HOLLER & SMITH, LLC, Sumter, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Douglas Dawson, Jr., appeals the district court’s

order     and    judgment        accepting    the    recommendation      of   the

magistrate judge and dismissing his civil rights complaint.                   We

have     reviewed    the     record    and    find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Dawson v. Cartledge, No. 4:14-cv-03259-DCN (D.S.C. Aug.

28, 2015).       We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented    in   the    materials

before    this    court    and   argument    would   not   aid   the   decisional

process.



                                                                         AFFIRMED




                                         2